507-/5-
                                 ELECTRONIC RECORD                           JTOS1*/^

COA #      06-14-00066-CR                        OFFENSE:        22.021


           William Jason Pugh v. The State of
STYLE:     Texas                                 COUNTY:         Wood

COA DISPOSITION:      Affirmed                   TRIAL COURT:    402nd Judicial District Court



DATE: 4/15/15                     Publish: No    TC CASE #:      22,041-2013




                        IN THE COURT OF CRIMINAL APPEALS


         William Jason Pugh v. The State of
                                                                      507-/5"
STYLE:   Texas                                        CCA#:           Stilus
          PEP SF                      Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE: OlIli/fQir                                      SIGNED:                            PC:_

JUDGE:   £mJL
            'sIaAajl^-^                               PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD